Abel, J. (dissenting).
I concur with the memorandum of Davis, J., for reversal and dismissal of the complaint. The legislation is a reasonable exercise of police power. The Legislature, having found abuses existing, declared the public policy of the State to destroy such abuses. (Fearon v. Treanor, 248 App. Div. 225.)
Order denying motion to dismiss the complaint for lack of jurisdiction of the subject-matter of the action affirmed, with ten dollars costs and disbursements. Defendant may serve his answer within ten days from the entry of the order hereon.